

IMMERSION CORPORATION


AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
This Amendment No. 1 (the “Amendment”) to the Employment Agreement by and
between Immersion Corporation (the “Company”) and Ramzi Haidamus (the
“Executive”) is effective as of February 27, 2020 (the “Effective Date”).
1. Clause iii of Section 8(a) of the Agreement is amended in its entirety to
read as follows:
iii. your unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of the Company (including,
without limitation, your improper use or disclosure of the Company’s
confidential or proprietary information, but excluding immaterial or inadvertent
acts by Executive taken in good faith that a professional in Executive’s
position with substantially the same skill and experience as Executive
reasonably could have taken in good faith, and promptly cured after discovery or
notice);
2. Clause iv of Section 8(a) of the Agreement is amended in its entirety to read
as follows:
iv. any intentional act by you that has a material detrimental effect on the
Company’s reputation or business (but excluding any act that is taken by the
Executive during the execution of the Executive’s duties or responsibilities,
which act the Executive believed in good faith was in the interests of the
Company and/or its stockholders and which a reasonable professional in
Executive’s position with substantially the same skill and experience as
Executive reasonably could have taken and believed in good faith was in the
interests of the Company and/or its stockholders);
3. Clause v of Section 8(a) of the Agreement is amended in its entirety to read
as follows:
v. your willful disregard of any reasonable instructions from the Board after
written notice from the Board of such disregard (but excluding any failure or
inability due to your death or disability);


* * *
Except as expressly modified by this Amendment, the Agreement will remain in
full force and effect in accordance with its terms. This Amendment will be
governed by the laws of the State of California (with the exception of its
conflict of law provisions).


10224307.1

--------------------------------------------------------------------------------



The Company and the Executive have executed this Amendment, in the case of the
Company by its duly authorized officer, as of the Effective Date.
IMMERSION CORPORATION            EXECUTIVE
    
/s/ Aaron Akerman                /s/ Ramzi Haidamus    
Aaron Akerman                Ramzi Haidamus
Chief Financial Officer


10224307.1    2